DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 20 October 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10945278 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 September 2022 was filed after the mailing date of the patent application on 18 February 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Status of the Claims
Based on the current set of claims (Claims, 20 October 2022), Claims 1-5 and 8-12 are pending.
Based on the current set of claims (Claims, 20 October 2022), Claims 1-5 and 8-12 are amended.


Response to Arguments
Applicant’s arguments regarding the objection of Claims 1-4, 6, 8, 9, and 12 have been fully considered and are persuasive.  The objection of Claims 1-4, 6, 8, 9, and 12 has been withdrawn. 
Applicant’s arguments regarding the rejection of Claims 4-5 and 9-10 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of Claims 4-5 and 9-10 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant's arguments regarding the rejection of 1-3, 8, and 11-12 under 35 U.S.C. 102(a)(2) have been fully considered but they are not persuasive.
Applicant argues that Lin does not disclose, teach, or suggest “signaling in a control message both the activation of the SPS configuration as well as the resource for the SPS configuration” (Remarks, 20 October 2022, Pg. 9, Claim Rejections – 35 USC §102 & §103).
Examiner respectfully disagrees.
The issue, here, is whether Applicant’s claim language distinguishes over the applied reference.  Applicant’s claim language only indicates that the control message must indicate (1) activation of a particular SPS configuration, and (2) resources for the SPS configuration.  Li discloses that the control message indicates (1) the activation of at least two SPS configurations, and (2) information identifying the at least two SPS configurations (Li, ¶108-109 & ¶111).  Li further discloses that an SPS configuration indicates “is corresponding to one SPS period and one SPS resource” (Li, ¶111).  With regard to Applicant’s distinction that Li only discloses a control message that only includes “activation” (Remarks, 20 October 2022, Pg. 9, Claim Rejections – 35 USC §102 & §103), Examiner does not agree that indicating the SPS configuration is different from indicating a resource associated with the SPS configuration. 
Applicant also states that “the information about the resources to be used for the transmission is part of the actual SPS configuration that is already present in the UE” to justify said argument.  
Examiner again respectfully disagrees.  
Examiner notes that the paragraphs upon which Applicant relies (Li, ¶3 & ¶4 & ¶5-9) do not indicate a pre-configuration of SPS resources. However, Li does describe such a process (Li, ¶111).  The issue with this preconfiguration of SPS resources technique is that the paragraph recites, initially, that the use of preconfiguration indices is “a possible implementation”.  Here, Examiner suggests that Applicant rely on the cited portion of Li provided by Examiner, which, indicates a control message that indicates (1) activation and (2) an SPS configuration that further indicates resources (Li, ¶108-109 & ¶111).
In review, Li discloses “[t]he control message is used to indicate the at least two SPS configurations” and “[t]he SPS configuration may include configuration information such as an SPS period, an SPS resource, MCS configuration information, and a physical resource” (Li, ¶100).
Examiner maintains the current ground of rejection.


Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 appears to recite multiple transmission steps of one or more SPS configurations.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 20200329489 A1 using the PCT Filing Date of 13 May 2016 corresponding to PCT/CN2016/082138; hereinafter referred to as “Li”).
Regarding Claim 1, Li discloses a user equipment, wherein the user equipment is configured with semi-persistent scheduling (SPS) in accordance with one or more SPS configurations (¶97-116 & Fig. 2, Li discloses that the user equipment (UE) is capable of being configured with semi-persistent scheduling (SPS) having one or more SPS configurations), and the user equipment is configured to receive and process a radio signal (¶104-107 & Fig. 2 (202->203), Li discloses receiving, by the UE from the network device, a control message), the radio signal including a control message (¶104-107 & Fig. 2 (202->203), Li discloses that the received control message is a control message), the control message signaling both an activation of the one or more SPS configurations (¶108-109 & Fig. 2 (204), Li discloses that the control message causes the UE to activate the at least two SPS configurations) and resources to be allocated for the one or more SPS configurations (¶100, Li discloses that the control message further indicates a physical resource corresponding to the SPS configuration).
Regarding Claim 2, Li discloses the user equipment of claim 1.
Li further discloses the control message is a single control message to activate the one or more SPS configurations and to allocate the resources for the one or more SPS configurations (¶104-107 & Fig. 2 (202->203), Li discloses that the control message is a single message).
Regarding Claim 3, Li discloses the user equipment of claim 1.
Li further discloses the user equipment is configured with SPS in accordance with one or more groups of SPS configurations (¶97-116 & Fig. 2, Li discloses that the user equipment (UE) is capable of being configured with a group of SPS configurations comprising two or more SPS configurations), a group of SPS configurations including two or more SPS configurations (¶97-116 & Fig. 2, Li discloses that the user equipment (UE) is capable of being configured two or more SPS configurations), and wherein the control message addresses the SPS configurations of the group of SPS configurations (¶108-109 & Fig. 2 (204), Li discloses that the control message addresses the at least two SPS configurations for activation).
Regarding Claim 8, Li discloses a base station, wherein the base station is configured to serve a user equipment located in a cell using semi-persistent scheduling (SPS) in accordance with one or more SPS configurations (¶97-116 & Fig. 2, Li discloses that a network device configured to serve a user equipment (UE) where the UE is capable of being configured with semi-persistent scheduling (SPS) having one or more SPS configurations), and the base station is configured to transmit a radio signal (¶104-107 & Fig. 2 (202->203), Li discloses transmitting, by the network device to the UE, a control message), the radio signal including a control message for the user equipment (¶104-107 & Fig. 2 (202->203), Li discloses that the received control message is a control message), the control message signaling both an activation of the one or more SPS configurations (¶108-109 & Fig. 2 (204), Li discloses that the control message causes the UE to activate the at least two SPS configurations) and resources to be allocated for the one or more SPS configurations (¶100, Li discloses that the control message further indicates a physical resource corresponding to the SPS configuration).
Regarding Claim 11, Li discloses a method, comprising: 
serving a user equipment by a base station of a cell of a wireless communication network (¶97-116 & Fig. 2, Li discloses that a network device configured to serve a user equipment (UE)), wherein the user equipment is configured with semi-persistent scheduling (SPS) in accordance with one or more SPS configurations (¶97-116 & Fig. 2, Li discloses that the UE is capable of being configured with semi-persistent scheduling (SPS) having one or more SPS configurations), and receiving and processing, by the user equipment, a radio signal (¶104-107 & Fig. 2 (202->203), Li discloses receiving, by the UE from the network device, a control message), the radio signal including a control message (¶104-107 & Fig. 2 (202->203), Li discloses that the received control message is a control message), and the control message signaling both an activation of the one or more SPS configurations (¶108-109 & Fig. 2 (204), Li discloses that the control message causes the UE to activate the at least two SPS configurations) and resources to be allocated for the one or more SPS configurations (¶100, Li discloses that the control message further indicates a physical resource corresponding to the SPS configuration).
Regarding Claim 12, Li discloses a non-transitory digital storage medium having a computer program stored thereon to perform a method (¶202-203, Li discloses a medium storing software for execution by a processor), comprising: 
serving a user equipment by a base station of a cell of a wireless communication network (¶97-116 & Fig. 2, Li discloses that a network device configured to serve a user equipment (UE)), wherein the user equipment is configured with semi-persistent scheduling (SPS) in accordance with one or more SPS configurations (¶97-116 & Fig. 2, Li discloses that the UE is capable of being configured with semi-persistent scheduling (SPS) having one or more SPS configurations), and receiving and processing, by the user equipment, a radio signal (¶104-107 & Fig. 2 (202->203), Li discloses receiving, by the UE from the network device, a control message), the radio signal including a control message (¶104-107 & Fig. 2 (202->203), Li discloses that the received control message is a control message), and the control message signaling both an activation of the one or more SPS configurations (¶108-109 & Fig. 2 (204), Li discloses that the control message causes the UE to activate the at least two SPS configurations) and resources to be allocated for the one or more SPS configurations (¶100, Li discloses that the control message further indicates a physical resource corresponding to the SPS configuration), when said computer program is run by a computer (¶202-203, Li discloses a medium storing software to perform a method when executed by a processor).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lin et al. (US 20180020472 A1; hereinafter referred to as “Lin”).
Regarding Claim 4, Li discloses the user equipment of claim 1.
However, Li does not explicitly disclose the user equipment is configured to be served by a source base station of a source cell of a wireless network, the wireless network comprising a plurality of cells, each cell comprising a base station, the user equipment is configured to maintain SPS when moving from the source cell to a target cell of the wireless communication network, and when moving from the source cell to the target cell, the user equipment is configured to signal to a target base station of the target cell the time of a next SPS packet.
Lin, a prior art reference in the same field of endeavor, teaches the user equipment is configured to be served by a source base station of a source cell of a wireless network (¶40 & Fig. 6, Lin discloses a user equipment (UE) being served by a source evolved node B (eNB) in a wireless network.  ¶32, Lin discloses that the source eNB is associated with a source cell), the wireless network comprising a plurality of cells, each cell comprising a base station (¶32 & ¶40 & Fig. 6, Lin discloses that the wireless network comprise the source cell associated to the source eNB and a target cell associated with a target eNB), 
the user equipment is configured to maintain SPS when moving from the source cell to a target cell of the wireless communication network (¶32 & ¶40 & Fig. 6, Lin discloses that the wireless network comprise the source cell associated to the source eNB and a target cell associated with a target eNB), and 
when moving from the source cell to the target cell, the user equipment is configured to signal to a target base station of the target cell the time of a next SPS packet (¶40 & Fig. 6, Lin discloses the UE transmits a measurement report indicating a handover decision which, in turn, causes the source eNB to transmit, to the target eNB, a HO request comprising SPS information corresponding to the UE.  ¶41, Lin further discloses that the SPS information allows the target eNB to determine the unlink resources associated with the next uplink transmission).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by requiring that the user equipment is configured to be served by a source base station of a source cell of a wireless network, the wireless network comprising a plurality of cells, each cell comprising a base station, the user equipment is configured to maintain SPS when moving from the source cell to a target cell of the wireless communication network, and when moving from the source cell to the target cell, the user equipment is configured to signal to a target base station of the target cell the time of a next SPS packet as taught by Lin because pre-scheduling consecutive grants and pre-calculated timing advance improves handover in wireless communication systems (Lin, ¶1).
Regarding Claim 5, Li in view of Lin discloses the user equipment of claim 4.
However, Li does not explicitly disclose the time of a further SPS packet is signaled as a time to the further SPS interval or as an absolute time.
Lin, a prior art reference in the same field of endeavor, teaches the time of a further SPS packet is signaled as a time to the further SPS interval (¶41, Lin discloses determining, by the target eNB, the time domain resources, namely “n+m+x”, of the next uplink grant corresponding to the next uplink transmission using an SPS offset, x) or as an absolute time.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by requiring that the time of a further SPS packet is signaled as a time to the further SPS interval or as an absolute time as taught by Lin because pre-scheduling consecutive grants and pre-calculated timing advance improves handover in wireless communication systems (Lin, ¶1).
Regarding Claim 9, Li discloses the base station of claim 8.
However, Li does not disclose the base station is a source base station associated with a source cell of a wireless communication network, the wireless communication network comprising a plurality of cells, each cell comprising a base station, the base station is configured to transmit the one or more SPS configurations to a target base station associated with a target cell, when the user equipment moves from the source cell to the target cell of the wireless communication network, the source base station is configured to transmit the one or more SPS configuration to the target base station via an interface directly connecting the base station and the target base station, or via a core of the wireless communication network, and the base station is configured to signal to the target base station a time of a further SPS packet.
Lin, a prior art reference in the same field of endeavor, teaches the base station is a source base station associated with a source cell of a wireless communication network (¶40 & Fig. 6, Lin discloses a source evolved node B (eNB) associated to a source cell in a wireless network.  ¶32, Lin discloses that the source eNB is associated with a source cell), the wireless network comprising a plurality of cells, each cell comprising a base station (¶32 & ¶40 & Fig. 6, Lin discloses that the wireless network comprises the source cell associated to the source eNB and a target cell associated with a target eNB), 
the base station is configured to transmit the one or more SPS configurations to a target base station associated with a target cell (¶40 & Fig. 6, Lin discloses transmitting, by the source eNB to the target eNB, a HO request comprising SPS information corresponding to the UE.  Examiner correlates the SPS information of the UE as an “SPS configuration”), 
when the user equipment moves from the source cell to the target cell of the wireless communication network, the source base station is configured to transmit the one or more SPS configurations to the target base station via an interface directly connecting the base station and the target base station, or via a core of the wireless communication network (¶40 & Fig. 6, Lin discloses directly transmitting, by the source eNB to the target eNB, a HO request comprising SPS information corresponding to the UE), and 
the base station is configured to signal to the target base station a time of a further SPS packet (¶40 & Fig. 6, Lin discloses that the SPS information indicates an offset, x, to SPS resources and further indicates a number of consecutive subframes for SPS communication, m).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by requiring that the base station is a source base station associated with a source cell of a wireless communication network, the wireless communication network comprising a plurality of cells, each cell comprising a base station, the base station is configured to transmit the one or more SPS configurations to a target base station associated with a target cell, when the user equipment moves from the source cell to the target cell of the wireless communication network, the source base station is configured to transmit the one or more SPS configuration to the target base station via an interface directly connecting the base station and the target base station, or via a core of the wireless communication network, and the base station is configured to signal to the target base station a time of a further SPS packet as taught by Lin because pre-scheduling consecutive grants and pre-calculated timing advance improves handover in wireless communication systems (Lin, ¶1).
Regarding Claim 10, Lin in view of Li discloses the base station of claim 9.
However, Li does not explicitly disclose the time of a further SPS packet is signaled as a time to the further SPS interval or as an absolute time.
Lin, a prior art reference in the same field of endeavor, teaches the time of a further SPS packet is signaled as a time to the further SPS interval (¶41, Lin discloses determining, by the target eNB, the time domain resources, namely “n+m+x”, of the next uplink grant corresponding to the next uplink transmission using an SPS offset, x)
Lin, a prior art reference in the same field of endeavor, further teaches the time of a next SPS packet is signaled as the time to the next SPS interval (¶40 & Fig. 6, Lin discloses that the SPS information indicates an offset, x, to SPS resources, which allows the target eNB to calculate “n+m+x”) or as an absolute time.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by requiring that the time of a next SPS packet is signaled as the time to the next SPS interval or as an absolute time as taught by Lin because pre-scheduling consecutive grants and pre-calculated timing advance improves handover in wireless communication systems (Lin, ¶1).


Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474